       Case 4:18-cv-05180-RMP     ECF No. 1   filed 11/14/18   PageID.1 Page 1 of 16



     Nicholas D. Kovarik, WSBA #35462
 1
     Email: nick@pyklawyers.com
 2   PISKEL YAHNE KOVARIK, PLLC
     522 W. Riverside Ave., Suite 700
 3
     Spokane, Washington 99201
 4   509-321-5930 – Telephone
     509-321-5935 – Facsimile
 5
     Attorney for Plaintiffs Shawn Slover, et al.
 6

 7                   UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WASHINGTON
 8

 9
                                                Case No.:
     SHAWN SLOVER, Individually                 ________________
                                                   4:18-CV-5180
10   and For Others Similarly Situated.
11                Plaintiffs,                   CLASS AND
            v.                                  COLLECTIVE ACTION
12                                              COMPLAINT
13   HPM CORPORATION.                           JURY TRIAL
                                                DEMANDED
14

15                  Defendant.
16
           Plaintiff Shawn Slover (“Slover”) is informed and believes, and on
17
     that basis alleges, as follows:
18

19                                     SUMMARY

20         1.    HPM Corporation (HPMC) failed to pay Slover, and other
21
     workers like him, overtime as required by the Fair Labor Standards Act
22
     (FLSA) and the Revised Code of Washington, Chapter 49.46 et seq.
23

24   (RCW), Washington’s Minimum Wage Act (WMWA), and any relevant

25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 1
        Case 4:18-cv-05180-RMP   ECF No. 1   filed 11/14/18   PageID.2 Page 2 of 16



     regulations and/or rules adopted by the Washington Director of Labor and
 1

 2   Industries (collectively, “Washington Wage Laws”).
 3
           2.    Instead, HPMC pays Slover, and other workers like him, the
 4
     same hourly rate for all hours worked, including those in excess of 40 in a
 5
     workweek.
 6

 7         3.    HPMC further failed to pay Slover, and other workers like him,
 8
     for all rest breaks, meal breaks in violation of Washington Wage Laws.
 9
           4.    Slover brings this collective and class action to recover unpaid
10
     overtime and other damages.
11

12                           JURISDICTION AND VENUE
13
           5.    This Court has original subject matter jurisdiction pursuant to
14
     28 U.S.C. § 1331 and 29 U.S.C. § 216(b).
15

16
           6.    The Court has federal jurisdiction over this action pursuant to

17   the jurisdictional provisions of the Class Action Fairness Act, 28 U.S.C. §
18
     1332(d). The Court also has supplemental jurisdiction over any state law
19
     sub-class pursuant to 28 U.S.C. § 1367.
20

21
           7.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 a

22   significant portion of the facts giving rise to this lawsuit occurred in this
23
     District.
24
           8.    Slover is a resident of this District and Division
25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 2
       Case 4:18-cv-05180-RMP    ECF No. 1   filed 11/14/18   PageID.3 Page 3 of 16



                                    THE PARTIES
 1

 2         9.    Slover is an hourly employee of HPMC. His written consent is
 3
     attached as Exhibit A.
 4
           10.   Slover seeks conditional and final certification of this FLSA
 5
     collective action under 29 U.S.C. § 216(b).
 6

 7         11.   The class of similarly situated employees sought to be certified
 8
     as a collective action under the FLSA is defined as:
 9
           All hourly employees of HPM Corporation who were,
10         at any point in the past 3 years, paid “straight time for
           overtime.” (the “FLSA Class”).
11

12
           12.   Slover also seeks certification of a class under Fed. R. Civ. P.
13
     23 to remedy HPM’s violations of the Washington Wage Laws.
14

15         13.   The class of similarly situated employees sought to be certified

16   as a class action for the purposes of pursuing their Washington Wage Laws
17
     claims is defined as:
18
           All hourly employees of HPM Corporation who worked
19
           in Washington who were, at any point in the past 3
20         years, paid “straight time for overtime” (the
           “Washington Class”).
21

22
           14.   Collectively, the FLSA Class Members and Washington Class

23   Members are referred to as “Class Members.”
24

25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 3
       Case 4:18-cv-05180-RMP     ECF No. 1   filed 11/14/18   PageID.4 Page 4 of 16



              15.   HPMC provides occupational medicine, occupational safety
 1

 2   and health, and project management services to federal government
 3
     clients and their contractors.
 4
              16.   HPMC is a Washington corporation. HPMC may be served
 5
     with process by serving its registered agent, Hollie Mooers, 4304 W. 24th
 6

 7   Ave. Ste. 100, Kennewick, Washington, 99338-2320.
 8
                              Coverage Under the FLSA
 9
              17.   At all times hereinafter mentioned, HPMC was and is an
10
     employer within the meaning of the Section 3(d) of the FLSA, 29 U.S.C. §
11

12   203(d).
13
              18.   At all times hereinafter mentioned, HPMC was and is an
14
     enterprise within the meaning of Section 3(r) of the FLSA, 29 U.S.C. §
15

16
     203(r).

17            19.   At all relevant times, HPMC was an enterprise engaged in
18
     commerce or in the production of goods for commerce within the meaning
19
     of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), because HPMC is an
20

21
     engineering      firm   providing   design,   consulting,    construction   and

22   management services throughout this country. Specifically, HPMC was
23
     responsible for maintenance of the nuclear waste treatment facility at
24
     issue.
25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 4
           Case 4:18-cv-05180-RMP           ECF No. 1      filed 11/14/18    PageID.5 Page 5 of 16



               20.     At all relevant times, HPMC had an annual gross volume of
 1

 2   sales made in excess of $5,000,000.00.
 3
               21.     At all times hereinafter mentioned, Slover and the Putative
 4
     Class Members (as defined below) were engaged in commerce or in the
 5
     production of goods for commerce per 29 U.S.C. §§ 206-207.
 6

 7                                               THE FACTS
 8
               22.     HPMC        purports       to    be    the     benchmark      for    superior
 9
     occupational medicine and health across all sectors of business.1
10
               23.     It provides programs and services in the areas of occupational
11

12   medicine, environmental safety and health, risk communication, health
13
     data analysis and trending, behavioral health services and employee
14
     assistance, emergency medical preparedness and response, health
15

16
     education and promotion, and program and project management; and

17   fitness, rehabilitation, and ergonomics.2
18
               24.     Slover is an hourly employee of HPMC.
19
               25.     Slover was hired around August 2016.
20

21
               26.     Slover is currently employed with HPMC.

22             27.     HPMC pays Slover by the hour.
23
     1   See https://www.hpmcorporation.com/about (last visited October 26, 2018).
24   2   See https://www.bloomberg.com/research/stocks/private/snapshot.asp?privcapId=143245813 (last
25   visited October 26, 2018)


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 5
       Case 4:18-cv-05180-RMP       ECF No. 1   filed 11/14/18   PageID.6 Page 6 of 16



              28.   HPMC pays Slover $46.16 per hour.
 1

 2            29.   Slover reports the hours he worked to HPMC on a regular
 3
     basis.
 4
              30.   Slover is not guaranteed a salary.
 5
              31.   If Slover works fewer than 40 hours in a week, he is paid only
 6

 7   for the hours he works.
 8
              32.   For example, in the two-week period ending January 5, 2018,
 9
     Slover was credited for working 74 hours.
10
              33.   For at least one of those weeks, Slover worked less than 40
11

12   hours.
13
              34.   HPMC paid Slover for 74 hours during that two-week period.
14
              35.   But Slover normally worked more than 40 hours in a week.
15

16
              36.   For example, in the two-week period ending on August 4,

17   2017, Slover worked 102 hours.
18
              37.   For those two weeks, HPMC paid Slover for 102 hours at his
19
     hourly rate of $46.16 an hour.
20

21
              38.   The hours Slover worked are reflected in HPMC’s records.

22            39.   HPMC paid Slover at the same hourly rate for all hours
23
     worked, including those in excess of 40 in a workweek.
24

25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 6
       Case 4:18-cv-05180-RMP     ECF No. 1     filed 11/14/18   PageID.7 Page 7 of 16



           40.   Rather than receiving time and half as required by the FLSA,
 1

 2   Slover only received “straight time” pay for overtime hours worked.
 3
           41.   This “straight time for overtime” payment scheme violates the
 4
     FLSA.
 5
           42.   HPMC was aware of the overtime requirements of the FLSA.
 6

 7         43.   HPMC nonetheless failed to pay certain hourly employees,
 8
     such as Slover, overtime.
 9
           44.   HPMC’s failure to pay overtime to these hourly workers was,
10
     and is, a willful violation of the FLSA.
11

12
                                  FLSA VIOLATIONS
13

14         45.   By failing to pay Slover and the FLSA Class Members overtime
15
     at one-and-one-half times their regular rates, HPMC violated the FLSA’s
16
     overtime provisions.
17

18
           46.   HPMC owes Slover and the FLSA Class Members the

19   difference between the rate actually paid and the proper overtime rate.
20
           47.   Any differences in job duties do not detract from the fact that
21
     these hourly workers are entitled to overtime pay.
22

23
           48.   Because HPMC knew, or showed reckless disregard for

24   whether, its pay practices violated the FLSA, HPMC owes these wages for
25
     at least the past three years.

     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 7
       Case 4:18-cv-05180-RMP    ECF No. 1   filed 11/14/18   PageID.8 Page 8 of 16



           49.   HPMC is liable to Slover and the FLSA Class Members an
 1

 2   amount equal to all unpaid overtime wages as liquidated damages.
 3
           50.   Slover and the FLSA Class Members are entitled to recover all
 4
     reasonable attorneys’ fees and costs incurred in this action.
 5
           51.   The workers impacted by HPMC’s “straight time for overtime”
 6

 7   scheme should be notified of this action and given the chance to join
 8
     pursuant to 29 U.S.C. § 216(b).
 9
                      WASHINGTON WAGE LAW VIOLATIONS
10
           52.   Slover realleges and reincorporates all allegations above as if
11

12   incorporated herein.
13
           53.   The foregoing conduct, as alleged, violate the Washington
14
     Wage Laws.
15

16
           54.   At all relevant times, HPMC has been, and continue to be, an

17   “employer” within the meaning of the Washington Wage Laws. At all
18
     relevant times, HPMC employed “employee[s],” including Slover and the
19
     Washington Class, within the meaning of the Washington Wage Laws.
20

21
           55.    RCW §49.52.070 provides that employers who violate

22   Washington’s minimum wage laws under the circumstances present in
23
     this case are liable for double the amount of wages improperly withheld.
24

25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 8
       Case 4:18-cv-05180-RMP      ECF No. 1   filed 11/14/18   PageID.9 Page 9 of 16



           56.      Pursuant to RCW §49.52.080, there exists a presumption of
 1

 2   willfulness.
 3
           57.      The Washington Wage Laws require an employer, such as
 4
     HPMC to pay overtime compensation to all non-exempt employees.
 5
     Slover and the Washington Class are not exempt from overtime pay
 6

 7   requirements under the Washington Wage Laws.
 8
           58.      More specifically, the Washington Class members’ claims are
 9
     subject to the three-year statute of limitations applicable to the WMWA
10
     and implied contracts, as provided under RCW § 4.16.080(3). See e.g.,
11

12   Seattle Prof'l Eng'g Employees Ass'n v. Boeing Co., 139 Wash. 2d 824,
13
     838, 991 P.2d 1126, 1134, opinion corrected on denial of reconsideration, 1
14
     P.3d 578 (Wash. 2000); Mitchell v. PEMCO Mut. Ins. Co., 134 Wash. App.
15

16
     723, 737, 142 P.3d 623 (2006).

17         59.      At all relevant times, HPMC had a policy and practice of failing
18
     and refusing to pay overtime pay to Slover for his hours worked in excess
19
     of forty hours per workweek.
20

21
           60.      HPMC violated Washington Wage Laws including, but not

22   necessarily limited to, RCW, WMWA, by failing to pay the Washington
23
     Class on a salary basis.
24

25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 9
      Case 4:18-cv-05180-RMP    ECF No. 1   filed 11/14/18   PageID.10 Page 10 of 16



           61.   At all relevant times, HPMC did not pay the Washington Class
 1

 2   on a salary basis, so the Washington Class was not exempt under Wash.
 3
     Admin. Code §296-128-510 (executive), Wash. Admin. Code §296-128-
 4
     520 (administrative), Wash. Admin. Code §296-128-530 (professional),
 5
     and Wash. Admin. Code §296-128-532 (salary basis and deductions).
 6

 7         62.   With regards to the Class Members, HPMC did not comply
 8
     with Washington Admin. Code §296-126-092(4) which provides:
 9
     “Employees shall be allowed a rest period of not less than ten minutes, on
10
     the employer’s time, for each four hours of working time.”
11

12         63.   At all relevant times, HPMC willfully failed and refused, and
13
     continues to willfully fail and refuse, to pay Slover and Class Members the
14
     amounts owed. Specifically, HPMC claws back all hourly advances not
15

16
     paid for rest/meal break time. This conduct violates Washington Wage

17   Laws as alleged in this cause of action.
18
           64.   HPMC has denied Slover and the Washington Class wages and
19
     benefits of employment, including contractual vacation pay, as alleged
20

21
     herein. HPMC’s deduction of Slover and the Washington Class members

22   vacation pay for wages results in depriving Slover and Washington Class
23
     members of their vacation pay, in violation of RCW §49.52.050. HPMC is,
24
     therefore, liable to Slover and the Washington Class for all such vacation
25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 10
      Case 4:18-cv-05180-RMP    ECF No. 1   filed 11/14/18   PageID.11 Page 11 of 16



     pay and other improperly deducted or rebated wages or earnings, and
 1

 2   double damages, under RCW §49.52.070.
 3
           65.   Slover and the Washington Class seek recovery of attorneys’
 4
     fees, costs, and expenses of this action to be paid by Defendants.
 5
           66.   Slover and the Washington Class seek damages in the amount
 6

 7   of the respective unpaid wages earned and due at the regular hourly wage
 8
     rate, and at a rate not less than one and one-half times the regular rate of
 9
     pay for work performed in excess of forty hours in a workweek; actual
10
     damages; penalty damages; and such other legal and equitable relief as the
11

12   Court deems just and proper.
13
                   CLASS AND COLLECTIVE ACTION ALLEGATIONS
14
           67.   HPMC’s illegal “straight time for overtime” policy extends
15

16
     beyond Slover.

17         68.   It is the “straight time for overtime” payment plan that violates
18
     the FLSA in this collective and class action.
19
           69.   HPMC pays hundreds of hourly employees according to the
20

21
     same unlawful scheme.

22         70.   Any differences in job duties do not detract from the fact that
23
     these hourly workers were entitled to overtime pay.
24

25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 11
      Case 4:18-cv-05180-RMP   ECF No. 1    filed 11/14/18   PageID.12 Page 12 of 16



          71.   Slover and the Class Members impacted by HPMC’s “straight
 1

 2   time for overtime” scheme should be notified of this action and given the
 3
     chance to join pursuant to 29 U.S.C. § 216(b).
 4
          72.   HPMC has accurate records of the wages paid to its hourly
 5
     workers.
 6

 7        73.   The Class Members are geographically disbursed, residing,
 8
     and working in states across the country.
 9
          74.   Slover’s experiences are typical of the experiences of all Class
10
     Members.
11

12        75.   Slover has no interests contrary to, or in conflict with, the
13
     members of the Class Members. Like each member of the proposed
14
     classes, Slover has an interest in obtaining the unpaid overtime wages
15

16
     owed under state and/or federal law.

17        76.   A class and collective action, such as the instant one, is
18
     superior to other available means for fair and efficient adjudication of the
19
     lawsuit.
20

21
          77.   Absent this action, many members of the FLSA Class and

22   Washington Class likely will not obtain redress of their injuries and HPMC
23
     will retain the proceeds of their violations of the FLSA and Washington
24
     Wage Laws.
25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 12
      Case 4:18-cv-05180-RMP    ECF No. 1   filed 11/14/18   PageID.13 Page 13 of 16



           78.   Furthermore,    individual     litigation    would     be   unduly
 1

 2   burdensome to the judicial system. Concentrating the litigation in one
 3
     forum will promote judicial economy and parity among the claims of
 4
     individual members of the classes and provide for judicial consistency.
 5
           79.   The questions of law and facts common to each of the FLSA
 6

 7   and Washington Class Members predominate over any questions affecting
 8
     solely the individual members. Among the common questions of law and
 9
     fact are:
10
                 a.   Whether HPMC employed the FLSA and Washington
11

12         Class Members within the meaning of the FLSA and Washington
13
           Wage Laws;
14
                 b.   Whether the FLSA and Washington Class Members were
15

16
           exempt from overtime;

17               c.   Whether HPMC’s decision not to pay overtime to the
18
           FLSA and Washington Class Members was made in good faith; and
19
                 d.   Whether HPMC’s violation of the FLSA and Washington
20

21
           Wage Laws was willful.

22         80.   Slover’s claims are typical of the FLSA and Washington Class
23
     Members since both have sustained damages arising out of HPMC’s illegal
24
     and uniform employment pay policy.
25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 13
      Case 4:18-cv-05180-RMP     ECF No. 1   filed 11/14/18   PageID.14 Page 14 of 16



           81.    Slover knows of no difficulty that will be encountered in the
 1

 2   management of this litigation that would preclude its ability to go forward
 3
     as a class or collective action.
 4
           82.    Although the issue of damages may be somewhat individual in
 5
     character, there is no detraction from the common nucleus of liability
 6

 7   facts. Therefore, this issue does not preclude class or collective action
 8
     treatment.
 9
           83.    Concentrating the litigation in one forum will promote judicial
10
     economy and parity among the claims of individual members of the
11

12   classes and provide for judicial consistency.
13
                                        JURY DEMAND
14
           84.    Pursuant to F.R.C.P. 38, Slover demands a trial by jury.
15

16
                                          PRAYER

17         1.     WHEREFORE, Slover prays for relief as follows:
18
                  a.    An order designating this lawsuit as a collective action
19
           and authorizing notice pursuant to 29 U.S.C. § 216(b) to the
20

21
           proposed Class Members to permit them to join this action by filing

22         a written notice of consent;
23

24

25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 14
      Case 4:18-cv-05180-RMP   ECF No. 1   filed 11/14/18   PageID.15 Page 15 of 16



                b.    For an Order designating the state law classes as class
 1

 2        actions pursuant to Fed. R. Civ. P. 23 under Washington Wage
 3
          Laws;
 4
                c.    Judgment against HPMC awarding Slover and the Class
 5
          Members all unpaid overtime compensation, liquidated damages,
 6

 7        attorneys’ fees and costs;
 8
                d.    An award of pre- and post-judgment interest on all
 9
          amounts awarded at the highest rate allowable by law; and
10
                e.    All such other and further relief to which Slover and the
11

12        Class Members may show themselves to be justly entitled.
13

14
                                       Respectfully submitted,
15

16
                                       By: /s/ Nicholas D. Kovarik
17
                                            Nicholas D. Kovarik
18                                          WA Bar No. 35462
                                            nick@pyklawyers.com
19                                          PISKEL YAHNE KOVARIK, PLLC
20
                                            522 W. Riverside Ave., Suite 700
                                            Spokane, Washington 99201
21                                          509-321-5930 – Telephone
                                            509-321-5935 – Facsimile
22

23
                                               Michael A. Josephson
24                                             Texas Bar No. 24014780
                                               mjosephson@mybackwages.com
25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 15
      Case 4:18-cv-05180-RMP   ECF No. 1   filed 11/14/18   PageID.16 Page 16 of 16



                                               Andrew Dunlap
 1
                                               Texas Bar No. 24078444
 2                                             adunlap@mybackwages.com
 3
                                               Richard M. Schreiber
 4                                             Texas Bar No. 24056278
                                               JOSEPHSON DUNLAP, LLP
 5                                             11 Greenway Plaza, Suite 3050
                                               Houston, Texas 77046
 6
                                               713-352-1100 – Telephone
 7                                             713-352-3300 – Facsimile
 8
                                               Pro Hac Vice Forthcoming
 9

10
                                               AND

11                                             Richard J. (Rex) Burch
                                               Texas Bar No. 24001807
12
                                               rburch@brucknerburch.com
13                                             BRUCKNER BURCH, PLLC
                                               8 Greenway Plaza, Suite 1500
14
                                               Houston, Texas 77046
15                                             713-877-8788 – Telephone
                                               713-877-8065 – Facsimile
16

17
                                               Pro Hac Vice Forthcoming

18                                             ATTORNEYS FOR PLAINTIFFS
19

20

21

22

23

24

25


     CLASS AND COLLECTIVE ACTION
     COMPLAINT - 16
